IN THE SUPREME COURT OF THE STATE OF NEVADA


                             MARIO ACCOMANDO,                                    No. 84097
                                             Appellant,
                                         vS.
                             GEORGANN ROSE ACCOMANDO,
                                             Respondent.
                                                                                     FILED
                                                                                     FEB 1 1 2022
                                                                                     ELIZABETH A. BROWN
                                                                                  CLERK OF SUPREME COURT
                                                                                  By "5
                                                ORDER DISMISSING APPEAL                 DEPUTY CLERK



                                       This is a pro se appeal from a purported district court order
                         entered on October 15, 2021. Eighth Judicial District Court, Family Court
                         Division, Clark County; Amy Mastin, Judge.
                                       Review of the notice of appeal and other documents before this
                         court reveals a jurisdictional defect. No district court order was entered on
                         October 15, 2021. To the extent appellant is attempting to appeal from the
                         cancellation of a hearing on his motion to determine respondent's mental
                         health, such a cancellation is not appealable.        See Brown v. WIC
                         Stagecoach, LLC, 129 Nev. 343, 345, 301 P.3d 850, 851 (2013) (this court
                         „
                             may only consider appeals authorized by statute or court rule").
                         Accordingly, this court
                                       ORDERS this appeal DISMISSED.




                         Stiglich                                   Herndon
SUPREME COURT
        OF
     NEVADA


(0) I 947A   407.4P4.-
                                                                                                 - ozI613
                      cc:   Hon. Amy Mastin, District Judge, Family Court Division
                            Mario Accomando
                            Reza Athari & Associates, PLLC.
                            Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A    cOatt,